Citation Nr: 0905838	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In July 2008, the Veteran testified during at videoconference  
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In the January 2005 rating decision, the RO also denied 
service connection for a hearing loss disability.  In his 
December 2005 Substantive Appeal, the Veteran perfected an 
appeal to the Board of that denied claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.202 (2008)  

A substantive appeal may be withdrawn, either on the record 
or in writing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
Id.  Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  Id.  

The transcript of the July 2008 hearing documents that the 
Veteran withdrew his appeal as to the issue of service 
connection for a hearing loss disability.  Hearing transcript 
at 1.  Hence, the appeal as to service connection for a 
hearing loss disability must be dismissed.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.204 (2008).  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam.  

2.  Diabetes mellitus did not have onset during the Veteran's 
active service, did not manifest within one year of 
separation from active service, and is not etiologically 
related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his January 2005 Notice of Disagreement, the Veteran 
explained that the basis for his claim for service connection 
for diabetes mellitus is his belief that the disease was 
caused by exposure to an herbicide agent, "Agent Orange" 
during his military service.  He reiterated this contention 
in his December 2005 Substantive Appeal.  During the July 
2008 hearing, the Veteran testified that he assumed that 
Agent Orange was in the air, water, and food and that this 
was the avenue of exposure; an exposure that he believes 
caused his diabetes mellitus.  Hearing transcript at 3.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, diabetes mellitus shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of diabetes mellitus during service.  
38 C.F.R. § 3.309(e).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This 
interpretation of "service in the Republic of Vietnam" has 
been upheld by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (cert. denied Haas v. Peake, 77 U.S.L.W. 
3267 (U.S. January 21, 2009) (No. 08-525)).  In Hass, the 
Federal Circuit held that "the agency's requirement that a 
claimant have been present within the land borders of Vietnam 
at some point in the course of his duty constitutes a 
permissible interpretation of the statute and its 
implementing regulation."  Id. at 1172.  

Hence, the of presumption of service connection based on 
exposure to Agent Orange during service in the Republic of 
Vietnam applies only to those cases where the veteran was 
present within the land borders of the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.  

In the instant case, the Veteran served with the U.S. Navy 
from February 1969 to December 1970.  In his Substantive 
Appeal, he stated that he served aboard the U.S.S. Carpenter 
(DD825), deployed to the coastal waters of Vietnam.  He 
reported that he "never set foot on the shores of Vietnam."  
Of record is a response, dated in April 2007, from the U.S. 
Armed Services Center for Unit Records Research (CURR).  This 
response indicates that neither the history nor the deck logs 
of the U.S.S. Carpenter revealed that the ship was in port in 
the Republic of Vietnam during the time the Veteran served 
aboard that ship.  The Veteran's service personnel and 
treatment records do not indicate that the Veteran was within 
the borders of the Republic of Vietnam during his service.  

Because the Veteran did not have service in the Republic of 
Vietnam, service connection cannot be presumed based on 
exposure to herbicide agents during service in the Republic 
of Vietnam.  

During the July 2008 hearing, the Veteran reported that he 
was first found to have diabetes mellitus in 2003.  Hearing 
transcript at 6.  In his July 2003 claim for VA benefits he 
reported that his diabetes began in November 2002.  The 
Veteran has never contended, nor is there any evidence of 
record, that his diabetes mellitus manifested within one year 
of separation from active service.  Therefore, service 
connection is not available based on the presumption for 
chronic diseases.  

As with any service connection claim, service connection 
could be established based on proof of actual causation of 
the Veteran's diabetes mellitus by an event, injury or 
disease during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Here, there is no evidence of record indicating that the 
Veteran suffered from diabetes mellitus during service or for 
many years after service.  Nor is there any indication that 
the Veteran's diabetes mellitus is related to his service.  
Treatment records from Dr. "D.O." are of record for the 
period from April 2000 to July 2004.  These records first 
mention diabetes mellitus in September 2002.  The records 
make no reference to the Veteran's service or to exposure to 
herbicide agents.  

The post-service medical record, as a whole, provides 
evidence against this claim, indicating a problem that began 
many years after service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

During the July 2008 hearing, the Veteran testified to the 
effect that he has continued to be treated by Dr. D.O. after 
July 2004.  Hearing transcript at 4.  He also testified that 
Dr. D.O. did not know what caused the Veteran's diabetes.  
Thus, by the  Veteran's own testimony, additional records 
from Dr. D.O. are not pertinent to the Veteran's claim 
because such could establish only that which is already 
established - the Veteran currently suffers from the claimed 
disability.  

In summary, all evidence is against a finding that the 
Veteran's diabetes mellitus had onset during service or 
within one year of separation from service.  There is no 
competent evidence of record that the Veteran's diabetes 
mellitus is related to his service, or any indication of a 
connection with service, to include exposure to an herbicide 
agent during service.  Because the Veteran had no service in 
the Republic of Vietnam, but only in the waters outside the 
borders of the Republic of Vietnam, service connection cannot 
be presumed as due to exposure to an herbicide agent during 
service.  Hence, the appeal must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

By letter dated in March 2006, after the initial adjudication 
of the claim by the RO, the RO provided the Veteran with 
notice as to how VA assigns disability ratings and effective 
dates in the event that a claim for service connection is 
granted.  This notice was not followed by a subsequent 
readjudication by the RO, so it cannot be said that the 
timing error was cured.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  However, the RO has denied service 
connection for diabetes mellitus and the Board here denies 
the appeal as to this issue.  Because service connection for 
diabetes mellitus has not been established no disability 
rating or effective date will be assigned, and, therefore, 
the defect in the timing of this notice is harmless error.  

The remaining VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August and October 2003, that 
fully addressed all three notice elements and were sent prior 
to the initial RO decision in this matter.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the service or with another service connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records.  Of record are private treatment 
records from Dr. "D.O."  Although the Veteran reported that 
he has continued to be treated for his diabetes mellitus by 
Dr. D.O. since he submitted those records, he also indicated 
during the July 2008 hearing that Dr. D.O. has stated that he 
does not know the cause of the Veteran's diabetes mellitus.  
Hearing transcript at 4.  Additionally, during the hearing, 
the Veteran agreed to submit these later records from Dr. 
D.O. and the Board agreed to hold the record open until 
September 2008 to allow for that submission.  Id at 8.  The 
Veteran has not submitted the records.  VA has no further 
duty to assist the Veteran in obtaining these records since, 
by the Veteran's own testimony, the latter treatment records 
are not pertinent to the critical element in this case - a 
connection between his service and his claimed disability.  

A medical examination was not afforded the Veteran in this 
case, nor was a medical opinion obtained.  Lacking in this 
case is evidence establishing an event, injury or disease 
which occurred during service which is relevant to the 
Veteran's claim.  For this reason, VA has no duty to afford 
the Veteran a medical examination or obtain a medical 
opinion.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
JOHN J. CROWLEY
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


